Sime all, C. J.:
I concur in the result, and also in the views of Mr. Justice Campbell as to the construction of that section of the Constitution of 1832 creating the Probate Court and conferring jurisdiction upon it. I think that the words “ orphans’ business,” as there used, are equivalent to the words “ minors’ business,” and should not have received the narrow and literal construction given to them in Stewart v. Morrison, 38 Miss. 417. I also agree with him, that the sale in question was embraced in the Statute of Limitations applied to it, even though the Probate Court had not jurisdiction to appoint the father guardian of his children. But I am further of opinion that it is not necessary to overrule the case of Stewart v. Morrison, ubi supra, and others dependent upon it, to reach the conclusion announced.
It is a sensible and altogether reasonable rule that a constitution should be construed in the sense it is supposed to have been understood when adopted. Leavenworth County v. Miller, 7 Kansas, 479. The words “orphans’ business,” in the Constitution of 1817, art. 5, § 7, were not employed in the literal sense of the word “orphan” as defined by lexicographers. The legislature from the earliest times had used the word as the equivalent of “ minor.” Thus the Territorial Act of 1799 gave authority to the Probate Court to appoint guardians to “ minors.” The act of 1803 vested power in the Orphans’ Court to appoint guardians to minors, and “ full jurisdiction of all testamentary and other matters pertaining to an Orphans’ QourtS Dig. Miss. Ter. p. 432, § 1. That court might appoint a guardian to “ any minor.” Dig. Miss. Ter. pp. 444, 445. With such legislation still in force, the Constitution of 1817 used the words “orphans’ business” in the sense of the statutes, as conferring authority to appoint guardians for minors, whether the fathers were living or not. The act of 1803 was copied into Poindexter’s Revision, p. 27, § 1. So the probate judge might appoint'guardians to “ minors.” Revised Code, 1824 (Poindexter), p. 52, § 87. Without pursuing this line of investigation further, it is manifest that both in the Constitution of 1817 and that of 1832 the words “ orphans’ business ” were used, not in *301a restricted sense, but as of the same import as “minors’ business.”
The legislature, the people and the courts of original jurisdiction acted upon that meaning of the words “ orphans’ business ” from 1817 until 1860, when a different construction was put on them in the case of Stewart v. Morrison, ubi supra. It is believed that during that long period of over forty years the legislative and popular interpretation had been as I have stated; and as necessity arose, guardianship was granted of any and all minors, without regard to whether they had living fathers or not. For the necessity was just as great where the minor had property for guardianship if the father were living as if he were dead. Assuming that this long-continued practical rendering of the words was an error, yet the principle is well settled that the practical construction given to a statute or Constitution by the officers of State, and acted upon by the people, is decisive. Union Ins. Co. v. Hoge, 21 How. (U. S.) 35. Contemporaneous construction under which rights property have been acquired should be followed, if possible. In re Warfield, 22 Cal. 51. These are persuasive reasons why the courts should not overturn long-established practical construction, although erroneous.
But the principle has a wider and more beneficent range. If the courts do place a different construction on a statute or Constitution than that long acquiesced in practically, contracts made or rights of property acquired before the change shall be respected. The' rule was clearly announced and applied in Gelpcke v. Dubuque, 1 Wall. 175, 206, “that if the contract when made was valid by the laws of the State, as then expounded by all departments of the government, and administered in its courts of justice, its validity and obligation cannot be impaired by any subsequent action of legislation, or decision of its courts altering the construction of the law.” Also Ohio Life Ins. & Trust Co. v. Debolt, 16 How. (U. S.) 416, 432; Havemeyer v. Iowa County, 3 Wall. 294, 303 ; The City v. Lamson, 9 Wall. 477, 482; Milligan v. Dickson, Pet. C. C. 433, 439. The last case had reference to the validity of a deed and title under which the party held his property. Upon no theory can security be given to contracts and titles, and at the *302same time progress and improvement be made in jurisprudence, but by shaking off the errors of the past, while we uphold contracts made and titles acquired while the error prevailed.
A practical interpretation of the Constitutions of 1817 and 1882, so long acquiesced in and adopted, is surely of as high authority as the decision of an Appellate Court, and-ought to uphold all the titles to property sold under probate decrees as belonging to wards before the decision in 1860, declaring that construction of the powers of the Probate Court to have been wrong. It seems to me that it would have been sufficient to have rested our judgment on the maxim “ communis error facit jus” Whether, therefore, the judgment in Stewart v. Morrison, ubi supra, be overruled or not, upon the ground which I have attempted to explain this judgment should be

Reversed.

Chalmeks, J.:
If the decisions of the High Court of Errors and Appeals and of this court, which declared that the Probate Court had no jurisdiction to appoint a guardian for a child whose father was living, are to be regarded as correct expositions of the Constitution of 1832, I cannot concur with my associates in holding that the purchasers of realty sold by such guardians are entitled to invoke the protection of § 2173 of Code of 1871. I regret this the more, because such a construction would render more valuable a wise and beneficent enactment; and I have, therefore, striven earnestly to persuade myself that it is sanctioned by the language of the statute.
As remarked in the opinion of Mr. Justice Campbell, § 2173 is a pure statute of limitations, and, therefore, a statute of repose, which, without undertaking to validate any thing done in the past, enacts that rights of property, under certain circumstances, shall be asserted within twelve months from the passage of the act, or they shall be forever barred. Nevertheless, before the plaintiffs can be estopped, or the defendant protected, each one of the prerequisites enumerated in the statute must exist. These prerequisites are: (1) a sale by an administrator, executor or guardian, (2) by virtue of an order of the Probate Court, (3) made in good faith, and *303(4) payment of tbe purchase-money. The absence of any one of these is as fatal as if none of them existed, and no one of them can be deemed more essential than another. If there was no administrator, executor or guardian, it is just as fatal as if there had been no order of court, or no sale of the property.
Could there have been a guardian when the person assuming to act as such did so only by virtue of an appointment from a tribunal which had no jurisdiction to appoint one, not from a want of personal jurisdiction over him, or for want of notice to those for whom it attempted to appoint him, but because by reason of the Constitution of the State it was prohibited from appointing a guardian for such persons? No process that it could issue, no notice that it could give to the minors, could give it jurisdiction either of their persons or of their property, if the decisions above alluded td were correct, because it was not permitted by the Constitution to deal with either. It had no more power to affect them in person or in estate than it had to inflict capital punishment.
I cordially concurred in the view of this statute announced in Morgan v. Hazlehurst Lodge, 53 Miss. 665, to the effect that it would apply, although in the proceedings for the sale in the Probate Court there had been no service of process on the defendants ; because, although such a sale would be void for want of jurisdiction of the persons, yet it was entirely competent for the legislature to apply a prospective statute of limitations to a void sale, and the language of the statute embraces all orders, whether erroneous, voidable or void.
So also it was entirely competent for the legislature to embrace sales made by persons supposed to be guardians, or acting as guardians ; and I sincerely wish that they had done so. But the language is “ any guardian.” A person holding letters from a tribunal which could not grant them is no more a guardian than if he had no letters at all. The language, “ by virtue of the order of any Probate Court,” will embrace a void order, because it is still an order made by the court; but he who has been named as guardian by a tribunal that could not create one is not embraced in the words “ any guardian.”
But there is a distinction more vital than this criticism upon *304words. It grows out of the difference between want of jurisdiction over the person and want of jurisdiction over the subject-matter. Though from the poverty of our language judicial acts without jurisdiction of the person and those without jurisdiction over the subject-matter are alike properly styled void (and acts merely voidable are frequently improperly so designated), there is, nevertheless, a broad and fundamental distinction between them. Jurisdiction over the parties may be acquired by constructive notice, by voluntary appearance, by consent, and it is frequently conclusively presumed in opposition to the truth from a mere recital in the record. It may be conferred by the unauthorized act of an attorney who appears without the knowledge or consent of the party whom he pretends to represent. Most important of all, when none of these things exist, none but parties and privies can allege voidness in the proceedings, or either directly or collaterally call them in question. But none of these things, nor all of them combined, can give the faintest semblance of authority to the judgments of a court in relation to a subject over which it had no jurisdiction; nor will those judgments afford the slightest protection to any person who attempts to take shelter beneath them. They are nullities always and under all circumstances, and nothing can give them vitality. The consequences of this are obvious. Third persons may well suppose under some circumstances that judicial acts, void for want of jurisdiction of the person, have by some act of the party become valid; but all men are bound to know that no power can breathe the breath of life into a judgment rendered by a tribunal which could not even consider the subject.
In the case at bar, the very deed under which the defendant claims states upon its face that it is made “ under a decree of the Probate Court, by Spiva M. Wells, guardian by appointment of the said Probate Court of Hinds County of his three sons.” It thus distinctly informed them not only that the grantor was not a guardian, but that the tribunal which had undertaken to declare him such could not appoint one. If the Probate Court under any circumstances could have appointed a guardian for these minors, and had made a defective appointment, as, for instance, if it had appointed a second *305guardian while there was another .in existence, it might come within the meaning of the law, for there the subject-matter of the guardianship would be within the scope of its jurisdiction ; but where under no possible 'circumstances can it have jurisdiction to appoint a guardian, the man who holds its letters is no more a guardian than if they had been granted by a justice of the peace, or by the High Court of Errors and Appeals, or if he had none at all. I have said that the words “ by virtue of the order of any Probate Court ” would embrace a void order. I should have qualified it by adding, provided it was as to a subject cognizable in that court; for although a legally qualified administrator or guardian might have sold land with the utmost regularity of proceeding, the purchaser could not rely upon the protection of this statute,' if it was in a suit of which that court had no jurisdiction, as, for instance, the foreclosing of a mortgage or a specific performance of a contract of purchase.
The object of the statute was to compel parties who designed asserting rights adverse to titles derived through the Probate Court, or who had rights which might be so asserted, to bring their actions speedily, or be forever barred. For this purpose they were given one year within which to look into and assert their claims ; but they were not by the language of the statute, whatever may have been its intention, compelled to examine the records of the Probate Court, to ascertain if it had assumed jurisdiction over subjects forbidden to it by the Constitution, as, for instance, to see whether it had rendered judgments on promissory notes, granted alimony in divorce suits, appointed guardians in cases not authorized by the Constitution, and, through officers whom it had no authority, to appoint, sold land under decrees which it had no jurisdiction to render.
I concur, however, with my associates in thinking that the decisions which announced that, under the Constitution of 1832, the Probate Court had not jurisdiction to. appoint a guardian for a child whose father was living, were erroneous. I think it is clearly demonstrable fr.om the preceding and contemporaneous legislation and jurisprudence, of the State that the term “ orphan” was used in the Constitution in its popular .sense as embracing a motherless as well as a fatherless child. *306It was undoubtedly so used both in statutes which preceded and in those which succeeded the adoption of that Constitution ; and it was universally treated as bearing that construction from 1832 to 1860, when for the first time a different rule was announced, seemingly without much consideration, in the case of Stewart v. Morrison, 38 Miss. 417.
M. Green, for the motion.

JE. E. Baldwin, contra.

Believing, therefore, that Spiva M. Wells was the legal guardian of his children by virtue of his appointment by the Probate Court of Hinds Countjq I concur in the opinion that the plaintiffs’ right of action was barred by the provisions of § 2173 of the Code of 1871, and that the judgment should be

Reversed.

The plaintiff in error, after the judgment was reversed, moved the court to grant a writ of restitution to the possession of the lands from which he had been evicted under a writ of habere facias possessionem, issued on the judgment of the Circuit Court.
Simrall, C. J.,
delivered the opinion of the court on the motion.
A motion has been submitted to award the writ of restitution, on the allegation that the defendant Hall has been turned out of possession under a writ of habere facias posses-sionem. There is no evidence or information in the transcript on the subject.
The reversal of the judgment confers on the defendant the right to be restored to whatever has been taken from him under stress or convulsion of process before the reversal, whether it be money or property. The law raises an obligation on the part of the plaintiff who has received the benefit of the erroneous judgment to restore it to the party who has lost it. While that is so, it is well settled that whatever is done under execution would be valid. The sheriff could justify a seizure of property, and a stranger to the record and process would acquire a title at the sheriff’s sale. Philips v. Biron, 1 Strange, 509. In such case the only remedy would be the recovery of the money from *307the party to whom the sheriff had paid it. Bank of United States v. Bank of Washington, 6 Pet. 8, 15-17.
If in this case the record showed that the defendant bad been ejected from the premises by process before the reversal, it would have been in the power of this court, and its duty, to have incorporated in its judgment an award of restitution. The Appellate Court has inherent power, upon reversal of a judgment for a chattel or for the possession of land, to award a restitution, and the issuance of execution therefor; under our practice, final process is ordinarily issued by the court of original jurisdiction, founded on the mandate of this court. This judgment, it seems, was not superseded ; and the plaintiffs in the Circuit Court, it is suggested in the motion, enforced the judgment by final process. If that has been done, Hall, the plaintiff in error, ought to be restored to the possession. The only difficulty about the matter is, whether the relief should come from this court or the Circuit Court.
The authorities agree that the Appellate Court may award the writ if the case before it shows a privation of possession. If, however, that fact must be brought to the notice of the court by proof dehors the record, the method is to give the plaintiff below notice ; and to that end the aggrieved party may take out scire facias, warning him to appear and show cause why he should not have the writ of restitution. 2 Tidd’s Pr. 1033; Cowden v. Hurford, 4 Ohio, 375. In those systems where the Appellate Court, through its own process, carries out to full completion its own judgments, it might be proper to award the scire facias. But in this State the mandate goes from this court to the Circuit Court, and proper process is issued from that court. It seems to us that the better practice would be, in cases circumstanced like this, to sue out the scire facias returnable into that court, and, on proof of ejection from the land, to have a judgment awarding the writ of restitution.

We decline to grant the motion, leaving the party to pursue the course indicated.